           Case 1:18-cv-10311-VSB Document 43 Filed 04/17/20 Page 1 of 1

 DANIEL J. DIMURO
 DDIMURO@GORDONREES.COM




  Admitted In: NJ, NY, & PA
                                                                                 ATTORNEYS AT LAW
                                                                           18 COLUMBIA TURNPIKE, SUITE 220
                                                                               FLORHAM PARK, NJ 07932
                                                                                PHONE: (973) 549-2500
                                                                                 FAX: (973) 377-1911
                                                                                WWW.GORDONREES.COM



                                           April 17, 2020

VIA ECF

Hon. Vernon S. Broderick, U.S.D.J.
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
Thurgood Marshall U.S. Courthouse, Courtroom 518
New York, New York 10007

        Re:      Galvez v. JetSmarter, Inc., et al.
                 Civil Case No. 1:18-cv-10311-VSB

Dear Judge Broderick:

        We represent Defendants JetSmarter, Inc. and Brent Hollenbach in this matter. In
accordance with Your Honor’s Memo Endorsement dated February 7, 2020 (see Dkt. No. 42),
the parties are required to provide the Court with a joint status letter. In this regard, please be
advised that the Plaintiff has yet to initiate arbitration proceedings.

        Plaintiff’s counsel explains that the filing of the arbitration claim has been delayed by the
current shutdown of offices due to the health emergency and the resulting inaccessibility of files.
A claim will be filed within the next 20 days regardless of the circumstances.

        We thank Your Honor for your courtesies and attention to this matter.

                                               Respectfully submitted,

                                               /s/ Daniel J. DiMuro

                                               Daniel J. DiMuro

cc:     All Counsel of Record (via ECF)
